     Case 2:12-cr-00190-MSG Document 424 Filed 05/08/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
UNITED STATES OF AMERICA                   : CRIMINAL ACTION
                                           :
                                           :
                                           :
            v.                             : No. 12-CR-0190-1
                                           :
ANDREW BOGDANOFF                           :
#68251-066                                 :
FCI TERMINAL ISLAND                        :
1299 SEASIDE AVENUE                        :
SAN PEDRO, CA. 90731                       :
                                           :
__________________________________________:

                                        ORDER

       AND NOW, this 8th day of May, 2020, upon consideration of Defendant Andrew

Bogdanoff’s “Motion for Modification of Sentence Pursuant to 18 U.S.C §

3582(c)(1)(A)” (ECF No. 410), Defendant’s “Request to Continue” (ECF No. 413),

Defendant’s “Request for Telephonic Conference” (ECF No. 414), the respective

responses thereto, and after teleconference hearings on May 4–6, 2020, and for the

reasons set forth in my accompanying Memorandum Opinion, it is hereby ORDERED

that Defendant’s Motion is DENIED without prejudice to move, if necessary, after

exhausting his remedies consistent with the mandates of 18 U.S.C. § 3582(c)(1)(A) and

United States v. Raia, 954 F.3d 594 (3d Cir. 2020).



                                            BY THE COURT:



                                            /s/ Mitchell S. Goldberg .
                                            MITCHELL S. GOLDBERG, J.
